

EMPLOYMENT AGREEMENT
 
AGREEMENT, dated as of September 19, 2007, between ODYNE CORPORATION, a Delaware
corporation (the “Company”), and ALAN TANNENBAUM (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set forth; and
 
WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;
 
NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:
 
1.  APPOINTMENT AND TERM
 
Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period commencing on the date
hereof (the “Commencement Date”) and ending on the first anniversary (the
“Expiration Date”) of the initial closing of the Company’s pending private
placement of up to $3,500,000 of 10% senior secured convertible debentures and
warrants to purchase common stock (the “Private Placement”), unless the parties
mutually agree in writing upon a later date. The term of Executive’s employment
hereunder may be extended for additional terms of one year each provided that
the Company gives Executive at least 30 days’ prior written notice of its
election to extend the term of Executive’s employment and Executive agrees in
writing to such extension.
 

--------------------------------------------------------------------------------


2.  DUTIES
 
(a)  During the term of this Agreement, the Executive shall hold the position of
Chief Executive Officer and shall, unless prevented by incapacity, devote all of
his business time, attention and ability during normal corporate office business
hours to the discharge of his duties hereunder and to the faithful and diligent
performance of such duties and the exercise of such powers as may be assigned to
or vested in him by the Board of Directors of the Company (the “Board”), such
duties to be consistent with his position. The Executive shall obey the lawful
directions of the Board and shall use his diligent efforts to promote the
interests of the Company and to maintain and promote the reputation thereof.
 
(b)  The Company shall cause the Executive to be nominated for election to the
Board for so long as the Executive remains the Company’s Chief Executive
Officer.
 
(c)  The Executive shall not during his term of employment (except as a
representative of the Company or with the consent in writing of the Board) be
directly or indirectly engaged or concerned or interested in any other business
activity, except for the Executive’s interest in Ergowerx International, a
developer of an ergonomic keyboard, or through the Executive’s ownership of an
interest of not more than 2% in any entity (or except such as does not (i)
require a significant time commitment by the Executive or (ii) impair the
ability of the Executive to discharge his duties hereunder).
 
(d)  Notwithstanding the foregoing provisions, the Executive shall not be
prohibited from serving in various leadership capacities in civic, charitable
and professional organizations. The Executive recognizes that his primary and
paramount responsibility is to the Company. In addition, with the Board’s
approval, the Executive shall be free to serve as a Director of a non-competing
corporation.
 
(e)  The Executive shall be based in the Company’s offices located in Suffolk
County, New York, except for required travel on the Company's business.
 
2

--------------------------------------------------------------------------------


3.  REMUNERATION
 
(a)  Salary. As compensation for his services pursuant hereto, starting on
January 1, 2008, the Executive shall be paid a base salary during the first year
of his employment hereunder at the annual rate set forth in Exhibit A. Such
salary shall be increased for any renewal term on each anniversary of the
Commencement Date by an amount equal to 5% of such salary for the preceding one
year period. This amount shall be payable in equal periodic installments in
accordance with the usual payroll practices of the Company.
 
(b)  Participation in Company Plans. Executive shall be entitled, during the
term of his employment hereunder, to participate in such of the Company’s
incentive compensation plans and programs as may from time to time be provided
by Company for its executive officers at such level as shall be determined by
Company’s Compensation Committee or Board of Directors, as appropriate.
 
(c)  Stock Options.
 
(i)  The Executive shall be entitled to receive stock options (the “Stock
Options”) to purchase (A) 300,000 shares of Common Stock, par value $.001 per
share, of the Company (the “Common Stock”) at an exercise price equal to the
closing price of the Common Stock, as reported by the OTC Bulletin Board, on the
date of the initial closing of the Private Placement, which options shall be
granted on the Commencement Date and pursuant to the Company’s 2006 Equity
Incentive Plan, (B) 2,400,000 shares of Common Stock at an exercise price equal
to the average closing price of the Common Stock, as reported by the OTC
Bulletin Board, for the 30 trading days on and prior to the date of the initial
closing of the Private Placement, which options shall be granted on the
Commencement Date, but subject to the terms of a newly-created incentive
compensation plan to be adopted by the Company’s stockholders (as to which the
Company’s current executive officers have agreed to vote their respective shares
of Common Stock in favor of), and (C) 300,000 shares of Common Stock at an
exercise price equal to the closing price of the Common Stock, as reported by
the OTC Bulletin Board, on January 2, 2008, which options shall be granted on
January 2, 2008, and pursuant to the Company’s 2006 Equity Incentive Plan. Each
Stock Option shall vest in three equal installments on the second, third and
fourth annual anniversaries of the grant date, and shall be issued pursuant to a
customary stock option agreement, which the Executive and the Company shall
enter into on or reasonably promptly following the respective grant date.
 
3

--------------------------------------------------------------------------------


(ii)  In the event of termination of employment (A) by the Executive without
Good Reason (as defined in Section 7(b)(iv)), on or prior to the second
anniversary of the Commencement Date or (B) pursuant to Section 7(a)(i)(A), all
Stock Options not theretofore exercisable will lapse and be forfeited. In the
event the Executive’s employment is terminated for any other reason on or prior
to the second anniversary of the Commencement Date, all Stock Options not
theretofore exercisable will thereupon become exercisable. Except as otherwise
provided in the following paragraph, each Stock Option will expire ten years
after it is granted.
 
(iii)  In the event of the termination of the employment of the Executive, all
unexercised and exercisable stock options granted to him hereunder must be
exercised by him, or his estate (or heir(s)), as the case may be, (A) within 12
months of the date of termination, if the termination is due to disability, as
defined in Section 7(a)(i)(B), (B) in the event of death of the Executive,
within 12 months of the date of termination, as defined in Section 7(a)(i)(C),
if the termination is due to death or within three months of the date of
termination if the termination is for any other reason; provided, however, that
in the event the Executive’s employment is terminated for Cause, all unvested
stock options granted to him hereunder become null and void immediately upon
termination. Any vested options must be exercised within three months of the
date of termination.
 
4

--------------------------------------------------------------------------------


(d)  Other Benefits. Notwithstanding anything to the contrary herein contained,
nothing shall prevent the Board of Directors of the Corporation following the
recommendations of the Compensation Committee from prospectively increasing the
salary or other remuneration of the Executive during the period of employment
hereunder.
 
(e)  No Additional Compensation. Except as provided above, in Exhibit A and in
Sections 4 and 6 hereof, the Executive shall not be entitled to receive any
additional compensation, remuneration or other payments from the Company.
 
4.  HEALTH INSURANCE AND OTHER FRINGE BENEFITS
 
The Executive shall be entitled to participate in regular employee fringe
benefit programs to the extent such programs are offered by the Company to its
executive employees, including, but not limited to, medical, hospitalization,
dental and disability insurance, life insurance and 401(k) plan that are
substantially consistent with the programs of the Company in effect prior to the
Commencement Date.
 
5.  VACATION
 
The Executive shall be entitled to four weeks of vacation (in addition to the
usual national holidays) during each contract year during which he serves
hereunder. Such vacation shall be taken at such time or times as will be
mutually agreed between the Executive and the Company. Vacation not taken during
a calendar year may not be carried forward.
 
5

--------------------------------------------------------------------------------


6.  REIMBURSEMENT FOR EXPENSES
 
The Executive shall be reimbursed for reasonable documented business expenses
incurred in connection with the business of the Company in accordance with
practices and policies established by the Company.
 
7.  TERMINATION
 
(a)  For Cause, Disability or Death.
 
(i)  The Company may terminate Executive’s employment hereunder:
 
(A)  Upon written notice to the Executive by the Company at any time terminating
the Executive for Cause (as such term is defined below).
 
(B)  In the event the Executive, by reason of physical or mental disability,
shall be unable to perform the services required of him hereunder for a period
of more than 60 consecutive days, or for more than a total of 90 non-consecutive
days in the aggregate during any period of twelve (12) consecutive calendar
months, on the 61st consecutive day, or the 91st day, as the case may be. The
Executive agrees, in the event of any dispute under this Section 7(a)(i)(B), and
after written notice by the Board, to submit to a physical examination by a
licensed physician practicing in the New York, New York area selected by the
Board, and reasonably acceptable to the Executive.
 
(C)  In the event the Executive dies while employed pursuant hereto.
 
(ii)  In the event Executive’s employment hereunder is terminated pursuant to
this Section 7(a), the Company shall have no further obligation to make any
further payments hereunder other than amounts that have been fully earned, but
not yet paid to Executive.
 
6

--------------------------------------------------------------------------------


(iii)  The term “Cause” shall mean termination as a result of (w) willful and
material malfeasance, dishonesty or habitual drug or alcohol abuse by the
Executive related to or affecting the performance of his duties, (x) continuing
and intentional breach, non-performance or non-observance of any of the terms or
provisions of this Agreement, but only after notice by the Company of such
breach, nonperformance or nonobservance and the failure of the Executive to cure
such default as soon as practicable (but in any event within ten (10) days
following written notice from the Company), (y) conduct which the Board in good
faith determines could reasonably be expected to have a material adverse effect
on the business, assets, properties, results of operations, financial condition,
personnel or prospects of the Company (within each category, taken as a whole),
but only after notice by the Company of such conduct and the failure of the
Executive to cease such conduct as soon as practicable (but in any event within
ten (10) days following written notice from the Company), or (z) the Executive's
conviction of a felony, any crime involving moral turpitude (including, without
limitation, sexual harassment) related to or affecting the performance of his
duties or any act of fraud, embezzlement, theft or willful breach of fiduciary
duty against the Company.
 
(b)  Termination without Cause or for Good Reason.
 
(i)  If the Executive's employment is terminated by the Company for any reason
other than Cause or the disability or death of the Executive, or the Executive's
employment is terminated by Executive for Good Reason (as such term is defined
below):
 
(A)  The Company shall continue to pay Executive all of the compensation
provided for in Sections 3 and 4 above (including the minimum increases provided
therein) during the remainder of the then-current term of the Executive's
employment; and
 
7

--------------------------------------------------------------------------------


(B)  The Executive shall be entitled to continue to receive medical benefits
coverage (as described in Section 4) at the Executive's expense, for the
remainder of Executive's life.
 
(ii)  The obligations of the Executive pursuant to Section 9 hereof shall
continue for so long as the Executive continues to receive payments due pursuant
to this Section 7(b).
 
(iii)  Except for the provisions of this Section 7(b), the Company shall have no
further obligation to the Executive hereunder.
 
(iv)  “Good Reason” shall mean the following:
 
(A)  material breach of the Company's obligations hereunder;
 
(B)  any decrease in the Executive's salary as increased during the term of the
Executive’s employment (except for decreases that are in conjunction with
decreases in the Executive salaries generally); or
 
(C)  or any reduction in the Executive's duties or authority inconsistent with
the duties and authority of an the Executive officer of the Company.
 
(c)  Voluntary Termination. In the event the Executive's employment is
voluntarily terminated by the Executive without Good Reason, the Company shall
not be obligated to make any further payments to the Executive under this
Agreement other than amounts fully earned but not yet paid as of the date of the
Executive's termination.
 
(d)  Release. Notwithstanding the foregoing, Company shall not be obligated to
make any payments under this Section 7 unless the Executive has executed and
delivered to the Company a further agreement, to be prepared at the time of the
Executive’s termination of employment, that shall provide (i) an unconditional
release of all claims, charges, complaints and grievances, whether known or
unknown to the Executive, against Company or any of its affiliates, through date
of the Executive’s termination of employment; (ii) an undertaking to maintain
the confidentiality of such agreement; and (iii) an undertaking to indemnify
Company if the Executive breaches such agreement.
 
8

--------------------------------------------------------------------------------


(e)  Notice of No Extension. In the event the Company chooses not to enter into
any agreement or amendment extending the Executive's employment beyond the
Expiration Date, the Company agrees to provide the Executive at least six (6)
months’ prior written notice of such determination (which notice may be given
either before or after such Expiration Date, but if notice is given any later
than six (6) months prior the Expiration Date, then the term of this Agreement
shall be extended until the date which is six (6) months after the date such
notice is given), during which time the Executive may seek alternative
employment while still being employed by the Company.
 
(f) Notwithstanding anything to the contrary contained herein, the parties shall
have the right to terminate this Agreement in the event the Company does not
raise at least $500,000 in gross proceeds in the Private Placement by December
31, 2007.
 
8.  CONFIDENTIAL INFORMATION
 
(a)  The Executive covenants and agrees that he will not at any time during the
continuance of this Agreement or at any time thereafter (i) print, publish,
divulge or communicate to any person, firm, corporation or other business
organization (except in connection with the Executive's employment hereunder) or
use for his own account any secret or confidential information relating to the
business of the Company (including, without limitation, information relating to
any customers, suppliers, employees, products, services, formulae, technology,
know-how, trade secrets or the like, financial information or plans) or any
secret or confidential information relating to the affairs, dealings, projects
and concerns of the Company, both past and planned (the “Confidential
Information”), which the Executive has received or obtained or may receive or
obtain during the course of his employment with the Company (whether or not
developed, devised or otherwise created in whole or in part by the efforts of
the Executive), or (ii) take with him, upon termination of his employment
hereunder, any information in paper or document form or on any computer-readable
media relating to the foregoing. The term “Confidential Information” does not
include information which is or becomes generally available to the public other
than as a result of disclosure by the Executive or which is generally known in
the alternative media business. The Executive further covenants and agrees that
he shall retain the Confidential Information received or obtained during such
service in trust for the sole benefit of the Company or its successors and
assigns.
 
9

--------------------------------------------------------------------------------


(b)  The term Confidential Information as defined in Section 8(a) hereof shall
include information obtained by the Company from any third party under an
agreement including restrictions on disclosure known to the Executive.
 
(c)  In the event that the Executive is requested pursuant to subpoena or other
legal process to disclose any of the Confidential Information, the Executive
will provide the Company with prompt notice so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with
Section 8 of this Agreement. In the event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 8 of this Agreement, the Executive will furnish only that portion of
the Confidential Information which is legally required.
 
9.  RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION
 
(a)  The Executive shall not, anywhere within the United States, during his full
term of employment under Section 1 hereof and, (i) in the event the Executive’s
employment is terminated for Cause or without Good Reason, for a period of one
year thereafter or (ii) in the event Executive’s employment is terminated
without Cause or for Good Reason, during the period during which Executive
receives payments pursuant to Section 7(b) hereof and for 90 days thereafter,
without the prior written consent of the Company, directly or indirectly, and
whether as principal, agent, officer, director, partner, employee, consultant,
broker, dealer or otherwise, alone or in association with any other person,
firm, corporation or other business organization, carry on, or be engaged, have
an interest in or take part in, or render services to any person, firm,
corporation or other business organization (other than the Company) engaged in a
business which is competitive with all or part of the Business of the Company.
The term “Business of the Company” shall mean any business then carried on by
the Corporation or any of its subsidiaries.
 
10

--------------------------------------------------------------------------------


(b)  The Executive shall not, for a period of one (1) year after termination of
his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, endeavor to entice
away from the Company any person who is an employee of the Company.
 
(c)  The Executive shall not, for a period of one (1) year after termination of
his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, solicit or direct
others to solicit, any of the Company's customers or prospective customers
(including, but not limited to, those customers or prospective customers with
whom the Executive had a business relationship during his term of employment)
for any purpose or for any activity that is competitive with all or part of the
Business of the Company.
 
(d)  It is understood by and between the parties hereto that the foregoing
covenants by the Executive set forth in this Section 9 are essential elements of
this Agreement and that, but for the agreement of the Executive to comply with
such covenants, the Company would not have entered into this Agreement. It is
recognized by the Executive that the Company currently operates in, and may
continue to expand its operations throughout, the geographical territories
referred to in Section 9(a) above. The Company and the Executive have
independently consulted with their respective counsel and have been advised in
all respects concerning the reasonableness and propriety of such covenants.
 
11

--------------------------------------------------------------------------------


10.  REMEDIES
 
(a)  Without intending to limit the remedies available to the Company, it is
mutually understood and agreed that the Executive's services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which may not be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the event of any material breach
by the Executive that continues after any applicable cure period, the Company
shall be entitled to equitable relief by way of injunction or otherwise.
 
(b)  The covenants of Section 8 shall be construed as independent of any other
provisions contained in this Agreement and shall be enforceable as aforesaid
notwithstanding the existence of any claim or cause of action of the Executive
against the Company, whether based on this Agreement or otherwise. In the event
that any of the provisions of Sections 8 or 9 hereof should ever be adjudicated
to exceed the time, geographic, product/service or other limitations permitted
by applicable law in any jurisdiction, then such provisions shall be deemed
reformed in any such jurisdiction to the maximum time, geographic,
product/service or other limitations permitted by applicable law.
 
11.  COMPLIANCE WITH OTHER AGREEMENTS
 
The Executive represents and warrants to the Company that the execution of this
Agreement by him and his performance of his obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.
 
12

--------------------------------------------------------------------------------


12.  WAIVERS
 
The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
13.  BINDING EFFECT; BENEFITS
 
This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
respectives, including any corporation or other business organization with which
the Company may merge or consolidate or sell all or substantially all of its
assets. Insofar as the Executive is concerned, this contract, being personal,
cannot be assigned.
 
14.  NOTICES
 
All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his or its
address et forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:
 

(a)
If to the Executive, to him at the address set forth in Exhibit A.

 
and
 

(b)
If to the Company, to it at:

 
Odyne Corporation
89 Cabot Court, Suite L
Hauppauge, NY 11788
Attention: President
 
13

--------------------------------------------------------------------------------


with a copy to:
 
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue, 15th Floor
New York, NY 10166
Attention: Spencer G. Feldman, Esq.
 
15.  MISCELLANEOUS
 
(a)  This Agreement contains the entire agreement between the parties hereto and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be changed or extended except upon written amendment approved by the Board and
the Executive and executed by a duly authorized officer of the Company and
Executive. Company and Executive acknowledge that each are party to a
Proprietary Information and Inventions Agreement dated as of an even date
herewith and that the rights and obligations of each of Company and Executive
under such agreement are in addition to, and not in substitution of, their
respective rights and obligations hereunder.
 
(b)  The Executive acknowledges that from time to time, the Company may
establish, maintain and distribute employee manuals, handbooks or personnel
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to personnel policies and procedures. Such
manuals, handbooks and statements are intended only for general guidance. No
policies, procedures or statements of any nature by or on behalf of the Company
(whether written or oral, and whether or not contained in any employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement or to create express or implied
obligations of any nature to the Executive.
 
14

--------------------------------------------------------------------------------


(c)  This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.
 
(d)  All questions pertaining to the validity, construction, execution and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of law
principles.
 
(e)  Any controversy or claim arising from, out of or relating to this
Agreement, or the breach hereof (other than controversies or claims arising
from, out of or relating to the provisions in Sections 8, 9 and 10), shall be
determined by final and binding arbitration in New York, New York, in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association, by a panel of not less than three (3) independent arbitrators
appointed by the American Arbitration Association. The decision of the
arbitrators may be entered and enforced in any court of competent jurisdiction
by either the Company or the Executive.
 
The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:


D.B.
 
A.T.
For the Company
 
Executive



(f)  In no event shall Executive be required to seek other employment or take
any other action by way of mitigation of the amounts payable to Executive under
this Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment after termination of his employment hereunder.
 
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

        ODYNE CORPORATION  
   
   
    By:   /s/ Daniel Bartley   

--------------------------------------------------------------------------------

Daniel Bartley   Chief Financial Officer

 
 
 
EXECUTIVE
 
/s/ Alan Tannenbaum
___________________________________
Alan Tannenbaum
 
16

--------------------------------------------------------------------------------

